IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00161-CV
 
Bradford A. Phillips, 
Clifton Phillips, 
Ryan T. Phillips and
F. Terry Shumate,
                                                                                    Appellants
 v.
 
United Heritage Corporation,
a Utah Corporation,
                                                                                    Appellee
 
 
 

From the 249th District Court
Johnson County, Texas
Trial Court No. C200500312
 

ORDER OF RECUSAL





 
            I
hereby recuse  myself from further participation in this case.
 
 
                                                                        _______________________________
                                                                        REX D. DAVIS
                                                                        Justice
 
                                                                        Date:
__________________________


size: 12pt">      Raymond Chopane, Jr., appeals his conviction by the trial court, following his plea of no
contest, of the offense of forgery.  His plea was unaccompanied by any plea bargain.  The trial
court assessed his punishment at six months in a state jail facility.  Chopane’s appellate counsel
has filed an Anders brief.  See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400,
18 L. Ed. 2d 493 (1967).  Chopane was notified that he had the right to respond, but no response
has been filed.  See Sowels v. State, 45 S.W.3d 690, 691 (Tex. App.—Waco 2001, no pet.). 
Counsel considers Chopane’s judicial confession, the trial court’s admonishments, the trial court’s
review of the presentence investigation, the punishment assessed, and the trial court’s pretrial
rulings.  Counsel’s brief contains references to the record, applicable statutes, and cases and
discusses why counsel concludes that the record does not present an arguable issue.  See Currie
v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974).  We are satisfied that counsel has
diligently searched the record for any arguable issue.  McCoy v. Court of Appeals of Wisconsin
Dist. 1, 486 U.S. 429, 442, 108 S. Ct. 1895, 1904, 100 L. Ed. 2d 440 (1988).  We have
independently reviewed the record to search for any issues that might arguably support an appeal. 
Sowels, 45 S.W.3d at 691-92.
      Because we have determined that there are no issues that might arguably support an appeal,
we affirm the judgment.

                                                                   JOHN G. HILL
                                                                   Senior Justice

Before Chief Justice Davis,
      Justice Vance, and
      Senior Justice Hill (Sitting by Assignment)
Affirmed
Opinion delivered and filed March 19, 2003
Do not publish
[CR25]